476 So. 2d 663 (1985)
STATE of Florida, Petitioner,
v.
George W. BURCH, Respondent.
No. 66471.
Supreme Court of Florida.
September 26, 1985.
Jim Smith, Atty. Gen. and Gary L. Printy, Asst. Atty. Gen., Tallahassee, for petitioner.
Michael E. Allen, Public Defender, and Glenna Joyce Reeves, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for respondent.
SHAW, Justice.
We have jurisdiction under article V, section 3(b)(4), of the Florida Constitution to answer the following certified question of great public importance:

*664 WHEN AN APPELLATE COURT FINDS THAT A SENTENCING COURT HAS RELIED ON ONE OR MORE IMPERMISSIBLE REASONS FOR DEPARTING FROM THE SENTENCING GUIDELINES, AND HAS ALSO RELIED ON ONE OR MORE PERMISSIBLE REASONS, MAY THE APPELLATE COURT APPLY THE HARMLESS ERROR RULE AND AFFIRM THE SENTENCE?
Burch v. State, 462 So. 2d 548, 549 (Fla. 1st DCA 1985). We have answered the certified question in Albritton v. State, 476 So. 2d 158 (Fla. 1985). See also State v. Carney, 476 So. 2d 165 (Fla. 1985) and State v. Young, 476 So. 2d 161 (Fla. 1985). We approve the decision below.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD and EHRLICH, JJ., concur.